Case 1:17-cv-00116-IMK-JPM Document 399 Filed 06/17/20 Page 1 of 1 PageID #: 5767

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                    Plaintiffs,

  v.                                             CIVIL ACTION NO. 1:17CV116
                                                       (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                    Defendant.

                        ORDER SCHEDULING STATUS CONFERENCE

          For good cause, the Court SCHEDULES a status conference for

  Friday, June 19, 2020, at 8:30 A.M., by telephone, to address the

  stay of the parties’ remaining claims, counterclaims, and defenses

  regarding the ’001 Patent, which expires on June 20, 2020 (Dkt.

  Nos. 288, 315 at 12, 336 at 44). The Court DIRECTS lead counsel for

  Mylan     to   arrange    the   conference    call   and   provide   dial-in

  information      to     all   parties   and   the    Court,   by   email   to

  candace_levitsky@wvnd.uscourts.gov, no later than Thursday, June

  18, 2020, at 1:00 P.M.

          It is so ORDERED.

          The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: June 17, 2020

                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE
